TTtt.t,, J.
A levying officer is not entitled, as a matter of right, to an allowance of attorney’s fees incurred by him in making answer to a rule to distribute money. 35 Cyc. 1589; and see Helmken v. Meyer, 118 Ga. 657, 663 (45 S. E. 450). If under special circumstances the court has power to make such an allowance, there was certainly no abuse of discretion in refusing to do so in a case where the contest was between a fl. fa. based on a eonnnon-law judgment levied on the crop of a tenant and a distress warrant sued out by the landlord for rent, and, the amount in the hands of the officer being insufficient to discharge the rent due, it was ordered that the entire fund be applied as a credit on the distress warrant.

Judgment affirmed.


All the Justices concur.